DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baert (WO-9629511).
Regarding claim 1, Baert discloses a premixing device, comprising:
a gas flow passage forming member 2 in which an x direction (horizontal in FIG. 1, into FIG. 2) among x, y, and z directions that intersect each other is used as an axial length direction, and a Venturi-shaped gas flow passage 3 into which air can flow in from an outside is formed inside the gas flow passage forming member;
a blade portion 5/6 positioned in the gas flow passage and extending in the y direction (vertical in FIG. 1 and 2); and
a fuel gas outlet 9 that is arranged in the blade portion, and is used for allowing fuel gas to flow out into the gas flow passage by an action of a negative pressure generated when air flowing into the gas flow passage passes through a periphery of the blade portion and mixing the fuel gas with the air (Page 5 line 11-14), wherein
the blade portion comprises first 5 and second 6 blade portions that are spaced apart from each other in the z direction (into FIG. 1, horizontal in FIG. 2), and an air flow path (11-10-9) near a center of the gas flow passage through which a part of the air flows is formed between the first and second blade portions, and
at least one of a pair of surfaces (the outer surface of each bar element 5/6 constitutes a surface) of the first and second blade portions facing each other (the surfaces at the point of intersection of bar elements 5/6 face each other) is equipped with an inner bulging portion (the surfaces of 5 and 6 at the radially inner portion of both 5 and 6) that bulges in the z direction so as to squeeze a part of the air flow path near the center of the gas flow passage (FIG. 1, 2; Page 4 line 31-Page 6 line 5).
Regarding claim 2, Baert discloses the Venturi-shaped gas flow passage comprises an opening (left side of 3 in FIG. 1) portion for air inflow, an upstream tapered region 3 that has an inner diameter gradually decreasing toward a rear side of the upstream tapered region, a small-diameter portion that is connected to the rear side of the upstream tapered region and has a minimum inner diameter (see FIG. 1), and a downstream tapered region 4 that is connected to a rear side of the small-diameter portion and has an inner diameter gradually expanding toward a rear side of the downstream tapered region (see FIG. 1); and
the inner bulging portion is positioned in the small-diameter portion (FIG. 1).
Regarding claim 3, Baert discloses a pair of air flow paths (11-10-9 in bar elements 5/6) near ends of the gas flow passage through which the other part of the air flows is formed between the first and second blade portions (the air flow paths are formed between the combination of both bar elements) and an inner wall surface of the gas flow passage (the bar elements terminate in the inner wall surface of the gas flow passage); and
each surface of the first and second blade portions that faces the inner wall surface is equipped with an outer bulging portion (the surfaces of 5 and 6 at the radially outer portion of both 5 and 6) that bulges in the z direction so as to squeeze a part of each of the pair of air flow paths near the ends of the gas flow passage (FIG. 1, 2; Page 4 line 31-Page 6 line 5).
Regarding claim 4, Baert discloses a flow path area of a location of each of the pair of air flow paths near the ends of the gas flow passage squeezed by the outer bulging portion and a flow path area of a location of the air flow path near the center of the gas flow passage squeezed by the inner bulging portion are substantially the same (any area at locations of the inner and outer bulging portions can be chosen to be equal, as the area is not defined by any certain physical restraints) (FIG. 1, 2).
Regarding claim 5, Baert discloses the Venturi-shaped gas flow passage comprises an opening (left side of 3 in FIG. 1) portion for air inflow, an upstream tapered region 3 that has an inner diameter gradually decreasing toward a rear side of the upstream tapered region, a small-diameter portion that is connected to the rear side of the upstream tapered region and has a minimum inner diameter (see FIG. 1), and a downstream tapered region 4 that is connected to a rear side of the small-diameter portion and has an inner diameter gradually expanding toward a rear side of the downstream tapered region (see FIG. 1); and
the inner bulging portion is positioned in the small-diameter portion (FIG. 1).
Regarding claim 6, Baert discloses the first and second blade portions respectively comprise:
a pair of front inclined surfaces 7 that is arranged in a region near a front on an upstream side in a gas flow direction, inclines in a backward expanding manner so that a blade thickness increases toward a downstream side in the gas flow direction (see FIG. 1), and the pair of front inclined surfaces has an acute intersection angle; and
a pair of rear inclined surfaces 8 that is arranged on a rear side of the pair of front inclined surfaces, inclines in a backward narrowing manner so that a blade thickness decreases toward the downstream side in the gas flow direction (see FIG. 1), and has an inclination angle smaller than the inclination angle of the pair of front inclined surfaces (FIG. 1), wherein
a boundary part (the thickest portion of 6 seen in FIG. 1) between the pair of front inclined surfaces and the pair of rear inclined surfaces is a location having a maximum blade thickness, a part of the boundary part is the inner bulging portion, and the other part of the boundary part is the outer bulging portion (the boundary part is located at the radially inner and outer portions of the bar elements 5/6) (FIG. 1).
Regarding claim 7, Baert discloses each of a rear end portion (interior surface of 5/6) of the first and second blade portions is equipped with a concave portion (at the interior surface of 7) that is partially recessed toward an upstream side in a gas flow direction, and the fuel gas outlet is arranged in the concave portion (FIG. 1).
Regarding claim 8, Baert discloses a premixing device, comprising:
a gas flow passage forming member 2 in which an x direction (horizontal in FIG. 1, into FIG. 2) among x, y, and z directions that intersect each other is used as an axial length direction, and a Venturi-shaped gas flow passage 3 into which air can flow in from an outside is formed inside the gas flow passage forming member;
a blade portion 5/6 positioned in the gas flow passage and extending in the y direction (vertical in FIG. 1 and 2); and
a fuel gas outlet 9 that is arranged in the blade portion, and is used for allowing fuel gas to flow out into the gas flow passage by an action of a negative pressure generated when air flowing into the gas flow passage passes through a periphery of the blade portion and mixing the fuel gas with the air (Page 5 line 11-14), wherein
the blade portion comprises first 5 and second 6 blade portions that are spaced apart from each other in the z direction (into FIG. 1, horizontal in FIG. 2), a pair of air flow paths (11-10-9 in bar elements 5/6) near ends of the gas flow passage through which a part of the air flows is formed between the first and second blade portions (the air flow paths are formed between the combination of both bar elements) and an inner wall surface of the gas flow passage (the bar elements terminate in the inner wall surface of the gas flow passage); and
each surface of the first and second blade portions that faces the inner wall surface is equipped with an outer bulging portion (the surfaces of 5 and 6 at the radially outer portion of both 5 and 6) that bulges in the z direction so as to squeeze a part of each of the pair of air flow paths near the ends of the gas flow passage (FIG. 1, 2; Page 4 line 31-Page 6 line 5).
Regarding claim 9, Baert discloses the Venturi-shaped gas flow passage comprises an opening (left side of 3 in FIG. 1) portion for air inflow, an upstream tapered region 3 that has an inner diameter gradually decreasing toward a rear side of the upstream tapered region, a small-diameter portion that is connected to the rear side of the upstream tapered region and has a minimum inner diameter (see FIG. 1), and a downstream tapered region 4 that is connected to a rear side of the small-diameter portion and has an inner diameter gradually expanding toward a rear side of the downstream tapered region (see FIG. 1); and
the outer bulging portion is positioned in the small-diameter portion (FIG. 1).
Regarding claim 10, Baert discloses the premixing device of claim 1 is used in a combustion device (Page 1 line 5-9) (FIG. 1, 2; Page 4 line 31-Page 6 line 5).
Regarding claim 11, Baert discloses the premixing device of claim 8 is used in a combustion device (Page 1 line 5-9) (FIG. 1, 2; Page 4 line 31-Page 6 line 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wolters (U.S. Patent Publication 2005/0161028) discloses a fuel mixing apparatus similar to the premixing device of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753